Citation Nr: 0533566	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1983 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which in pertinent part, denied a 
TDIU.

The veteran indicated in a July 2001 substantive appeal (Form 
9) that she desired a hearing before a Veterans Law Judge at 
the RO.  In an October 2001 correspondence, the veteran 
withdrew the hearing request.


FINDINGS OF FACT

1. All evidence necessary to decide the TDIU claim on appeal 
has been obtained; VA has notified the veteran of the 
evidence needed to substantiate the TDIU claim addressed in 
this decision, and has obtained all relevant evidence 
designated by the veteran, in order to assist her in 
substantiating her claim for VA compensation benefits.

2. The veteran is currently service-connected for the 
following disabilities: muscle contraction headaches, rated 
as 30 percent disabling, residuals of a low back injury, 
rated as 20 percent disabling, residuals of a rotator cuff 
injury of the right shoulder, rated as 20 percent disabling, 
and residuals of a left knee injury, rated as 10 percent 
disabling; as her combined service-connected rating is 60 
percent, she does not meet the scheduler requirement for a 
TDIU. 

3. The veteran has a college education, and her employment 
includes work as a telephone operator.

4.  The veteran's service-connected disabilities do not 
preclude her from engaging in all types of substantially 
gainful employment consistent with her education and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the veteran 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in July 2001, a 
supplemental statement of the case (SSOC) dated in June 2005 
and letters regarding the VCAA in October 2001 and November 
2004, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate her claim and the evidence not of 
record that is necessary.  The October 2001 and November 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claims.  The 
October 2001 and November 2004 VCAA letters specifically 
asked the veteran to tell the RO if she knew of any 
additional evidence she would like considered.  This request 
of the veteran implicitly included a request that if she had 
any pertinent information, she should submit it.  The veteran 
was notified and aware of the evidence needed to substantiate 
her claim for a TDIU and the avenues through which she might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  Although the RO did not provide notice of 
the VCAA prior to the initial unfavorable RO decision, VA has 
made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  

The decision in 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that she should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005);Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements or in not 
providing the precise language of the 4th element is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The RO obtained the relevant medical records identified by 
the veteran.  There is no indication that there is any 
additional medical evidence relevant to this appeal that has 
not been obtained.  Additionally, VA examinations obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims file, 
provides evidence that is sufficient for a determination on 
the merits of the veteran's claim on appeal.  The most recent 
examination afforded the veteran includes opinions addressing 
the question of whether her service-connected disabilities 
preclude her from engaging in or retaining substantially 
gainful employment.  There is no duty to provide another 
examination or medical opinion.  See 38 C.F.R. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Legal Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2005).

Law and regulation provides that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that a veteran, by reason of 
service-connected disabilities, is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  In Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991), the Court held that consideration must be given 
to two standards, an objective standard based on average 
industrial impairment and a subjective standards based upon a 
veteran's actual industrial impairment.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

In considering entitlement to TDIU, the veteran's age may not 
be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2005).  The Court has upheld the rule, noting 
that in determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

Factual Background

The veteran's service connected disabilities are muscle 
contraction headaches, rated as 30 percent disabling, 
residuals of a low back injury, rated as 20 percent 
disabling, residuals of a rotator cuff injury of the right 
shoulder, rated as 20 percent disabling, and residuals of a 
left knee injury, rated as 10 percent disabling.  Her 
combined service-connected rating is 60 percent.

On the TDIU claim, received in February 2002, the veteran 
reported that she received a Bachelor of Arts degree in 
criminal justice and last worked as a telephone operator in 
January 2000.  The veteran reported that she underwent 
surgery for her service-connected right shoulder disorder, 
but that the surgery was not successful.  She claimed that as 
a result, her condition was permanent and stationary and that 
she is unable to continue her employment as a telephone 
operator.  

A private operative report dated in January 2000 showed that 
the veteran underwent an intra-articular arthroscopy, 
subacromial arthroscopy, cuff debridement, and subacromial 
decompression of the right shoulder.  

Medical examination reports as well as disability status 
reports dated from January 2000 to March 2001 were received 
from P. S., M.D (Dr. S).  The most recent medical examination 
reports show that the veteran was diagnosed with bilateral 
upper extremity overuse tendinitis with dynamic bilateral 
carpal tunnel syndrome; status post right shoulder 
arthroscopic decompression (performed in January 2000); and 
left shoulder bursitis/tendinitis/impingement syndrome.  The 
veteran was considered temporarily disabled, but not able to 
return to her job with General Telephone as a directory 
assistance operator.  Vocational rehabilitation was advised. 

The veteran underwent a VA fee basis (QTC) orthopedic 
examination in March 2001.  She described a stabbing pain in 
the right shoulder with radiation of pain down the right arm.  
She stated that the pain was worse with pushing and pulling.  
She reported constant, sharp pain in the left kneecap area 
which was made worse with prolonged standing and walking.  
She complained of frequent, sharp low back pain with frequent 
radiation of pain into the right foot.  She indicated that 
her low back pain was made worse when ascending stairs and 
with heavy lifting.  

Examination of the right shoulder revealed no deformity, 
swelling, tenderness, muscle spasm, or atrophy.  There was no 
joint effusion or joint instability.  Shoulder flexion was 
from 0 to 120 degrees.  External rotation was from 0 to 45 
degrees and internal rotation was from 0 to 90 degrees.  The 
range of motion of the right shoulder was additionally 
limited by pain with flexion at 120 degrees.  There was pain 
with abduction at 80 degrees and pain with external rotation 
at 45 degrees.  Pain was the major functional impact.  
Fatigue, incoordination, weakness, or lack of endurance did 
not limit the range of motion.  

Examination of the lumbosacral spine revealed normal lordotic 
curve without evidence of swelling, paraspinal muscle spasm, 
or tenderness.  Back flexion was to 45 degrees with normal 
being 90 degrees.  Extension was to 20 degrees with normal 
being 30 degrees.  Right and left lateral bending was to 30 
degrees with normal being 30 degrees.  Right and left 
rotation was to 30 degrees with normal being 30 degrees.  
Range of motion of the lumbar spine was not limited by pain, 
weakness, incoordination, fatigue or lack of endurance.  
Range of motion was limited by intra articular flexibility 
and mechanical mobility reduction.  Straight leg raising test 
was negative, bilaterally.

Examination of the left knee revealed no deformity, swelling, 
tenderness, or joint effusion.  There was no noted deformity 
of the knee.  Knee flexion was 0 to 90 degrees on the left 
and 0 to 100 degrees on the right.  Extension was to 0 
degrees.  Range of motion was not limited or associated with 
pain, weakness, fatigue, lack of endurance, or 
incoordination.  Range of motion was limited by outer and 
intra-articular flexibility and mechanical mobility 
reduction.

The diagnoses were:  right shoulder rotator cuff tear, biceps 
capsulitis, and impingement syndrome, status post 
arthroscopic decompression procedure with residuals of non 
disfiguring scar, limited range of motion, pain; left 
patellofemoral osteoarthritis; lumbar spine osteoarthritis; 
and right shoulder calcific supraspinatus tendinitis.

The examiner stated that the veteran should limit her 
overhead reaching, and activities that require repetitive 
pushing and pulling in consideration of her right shoulder 
condition.  The veteran should also avoid prolonged standing 
and walking, running, crouching and kneeling in consideration 
of her left knee condition.  In consideration of her lumbar 
condition, the veteran should avoid heavy lifting and 
carrying, frequent stooping, bending and crouching.  

The examiner concluded that the veteran would be able to 
function in her usual occupation as a phone operator in 
regard to her service-connected right shoulder, left knee, 
and low back.           
 
In a July 2001 rating decision, the RO awarded a temporary 
total (100 percent) rating for the right shoulder disorder 
due to hospitalization effective from January 13, 2000; and a 
20 percent rating effective from May 1, 2000.
  
In a March 2002 medical report from Dr. S, the veteran was 
diagnosed with post-operative right shoulder arthroscopy 
(January 2000) with residual impingement bursitis, 
tendinitis, in need of additional surgery; left shoulder 
bursitis, tendinitis, impingement, in need of surgical 
intervention (arthroscopy with distal clavicular excision and 
probable open rotator cuff repair, bilateral, left first); 
and overuse tendinitis, bilateral upper extremities with 
dynamic carpal tunnel syndrome.  It was stated that the 
veteran's condition was previously deemed permanent and 
stationary in July 2000, however due to a flare-up of her 
condition, the veteran has been considered to be temporarily 
totally disabled since her most recent evaluation in February 
2001.  It was reported that the veteran had a permanent 
disability.  The veteran's restrictions were attributed to 
right and left shoulder pain and bilateral hand and wrist 
pain with numbness in the fingers.
 
A private operative report dated in April 2002 showed that 
the veteran underwent an intra-articular arthroscopy and 
partial cuff debridement, labral debridement, subacromial 
arthroscopy with cuff debridement, subacromial decompression, 
bursectomy and distal third clavicle excision of the service-
connected right shoulder.  

In a February 2003, the RO awarded a temporary total (100 
percent) rating for the right shoulder disorder due to 
hospitalization effective from April 25, 2002; and a 20 
percent rating from July 1, 2002.

A September 2003 letter was received from Dr. S.  It was 
stated that the veteran has received treatment by his office 
for injuries to the shoulders and upper extremities which 
occurred as a result of continuous trauma between April 1998 
and June 1999, while employed with General Telephone as a 
directory assistance operator.  It was stated that the 
veteran continued to be temporarily totally disabled at least 
until the time of her next follow up visit to the office in 
October 2003.

A favorable March 2004 disability determination was received 
from the Social Security Administration (SSA), along with 
copies of the medical records used in making the 
determination.  The determination found that the veteran was 
disabled, effective in March 2003, due to bilateral carpal 
tunnel syndrome and bilateral rotator cuff damage.

A VA electrodiagnostic study conducted in March 2005 revealed 
normal electromyograph (EMG) of both upper extremities and 
paraspinal studies.  There were normal nerve conduction 
studies of both upper extremities.  There were normal F waves 
of both upper extremities.  There was shoulder strain, 
migraines and cephalgia.

The examiner concluded that the veteran suffered from severe 
incapacitating headaches during which she cannot function.  
These occur about once a month and last for two to three 
days.  There was no evidence of any neuropathy, myopathy, or 
radiculopathy.  The examiner could not find evidence of any 
service-related condition that would disable the veteran or 
affect her employability.  There was no evidence of any 
objective neurological dysfunction involving either shoulder 
or the right hand.  There was no evidence that the veteran's 
left shoulder disability was secondary to her service-
connected right shoulder disability.  

A VA electroencephalogram conducted in March 2005 was 
entirely within normal changes.  Hyperventilation and 
intermittent photic stimulation induced no significant 
changes.  No epileptiform or focal abnormalities were 
recorded.  

The veteran underwent a VA neurological examination in April 
2005.  She reported chronic migrainous headaches exacerbated 
by smells of bleach or chlorine especially when washing 
clothes.  The headaches could also be induced by stress and 
during mensuration.  She claimed that that the headaches 
flare-up due to anything.  The flare-ups include pain with 
frequency occurring two to three times a month with weakness, 
fatigue, and functional loss of 80 percent.  The diagnosis 
was migrainous cephalalgia.  

The veteran underwent a VA general medical examination in 
April 2005.  She reported that she was unable to work due to 
excruciating pain in her right shoulder as a result of a 
motor vehicle accident during service.  Since the year 2000, 
she claims she developed right hand numbness from the right 
shoulder condition.  Furthermore, she claimed she as 
developed pain and weakness in the left shoulder which she 
believes was induced secondary to her right shoulder 
condition.  She also complained of muscle contraction 
headaches.  The diagnoses were:  right shoulder rotator cuff 
tendonitis with decreased range of motion; right hand 
numbness which the examiner stated was not due to exploratory 
arthroscopic surgery in 1987 but rather carpal tunnel 
syndrome; and migraine headaches.  

On VA examination in April 2005, the veteran complained of 
pain in her wrists and hands that is constant without flare-
ups.  She stated that she has marked weakness in grip in both 
hands and episodes of numbness.  X-rays of both hands, 
fingers and wrists were normal.  The diagnoses were right 
wrist status post carpal tunnel surgical release without 
neurologic or mechanical deficits and complaints of left 
wrist and hand pain without neurological or mechanical 
deficits.  The examiner felt that the veteran's bilateral 
wrist and hand condition could not be related to her right 
shoulder injury that occurred during service.   It was stated 
that even if the veteran suffered a significant right 
shoulder injury during the course of her military service it 
would not effect the use to the hands for grasping, pushing, 
pulling or striking activities.  The examiner concluded that 
should the veteran have had tendonitis and carpal tunnel 
syndrome, it could not be related to any injuries or 
conditions that had occurred during the course of her 
military service.  

On VA examination in April 2005, the veteran reported that 
approximately five years after discharge from service, she 
began to notice pain in the left shoulder, both wrists, and 
hands, which she attributed to her limited right shoulder 
motion.  She stated that her right shoulder pain was stable 
without flare-ups, dislocations, or subluxations.  

The veteran wore a bibe overall to the examination and easily 
used both hands to unfasten her bib overall straps and 
buttons with normal dexterity and no clumsiness.  She 
gesticulated with both hands in a normal fashion.  
Examination of the right shoulder revealed well-healed 
arthroscopic scars without tenderness or inflammation.  There 
was no wasting of the deltoid muscle.  Right shoulder had a 
normal range of motion abducting.  Forward flexion was from 
0-180 degrees with complaints of mild pain from 0-90 degrees 
and severe pain from 90-180 degrees of both adduction and 
forward flexion.  The right shoulder both internally and 
externally rotated to 90 degrees and extended to 50 degrees 
without pain.  The veteran complained of pain with any light 
touch about the right shoulder both anteriorly, laterally, 
and posteriorly.   Both upper arms measured 15 inches in 
girth at the mid biceps and 10.5 inches in girth as a widest 
diameter of both forearms.  

X-rays of the right shoulder revealed a resection of the 
distal third of the clavicle and the acromioclavicular joint.  
There was a matured calcification measuring 1.5 x 3 cm from 
the lateral humeral head.  There was no osteoporosis of the 
humeral head or glenoid.  There was no fracture.

The diagnoses were:  right shoulder, status post arthroscopic 
surgery with subacromial decompression and resection of the 
distal clavicle with complaints of persistent pain, but no 
neurologic or mechanical deficit; right wrist, status post 
carpal tunnel surgical release with complaints of persistent 
pain without neurologic and mechanical deficit; and left 
wrist with complaints of pain without neurologic or 
mechanical deficit.

The examiner noted that the veteran's complaints of constant 
and severe bilateral shoulder pain were not consistent with 
her examination which revealed no muscle wasting about the 
shoulders or nay disuse atrophy.  It was the examiner's 
opinion that the veteran is able to use full arms and hands 
without any restriction for all activities below shoulder 
level consisting of pushing, pulling, repetitive lifting of 
20 pounds and occasionally 40 pounds.  The veteran should not 
be required repetitively to use her arms for activities in an 
overhead position, which could be associated with some 
discomfort involving her shoulders.

It was the examiner's opinion that the veteran's right 
shoulder injury that occurred during the course of her 
military service was not responsible nor did it contribute to 
her continuous trauma claim against the telephone company.  
It was not expected that her right shoulder pathology that 
occurred as result of an automobile accident during service 
would have any effect on the right shoulder other than for 
some pain complaints with repetitive use of the right arm and 
a position above shoulder level.  It was not expected that 
the veteran would have had any significant increased use of 
her left shoulder due to her telephone work nor would it be 
expected to cause any increased use of the wrists or hands.  

The veteran underwent a VA examination of the peripheral 
nerves in May 2005 in which she complained of chronic right 
hand numbness due to right shoulder rotator cuff tendonitis.  
The examiner concluded that the right hand numbness was due 
to carpal tunnel syndrome and that this was not related to 
the right hand arthroscopic surgery.  

Analysis

The veteran's combined 60 percent compensation rating does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  
Furthermore, the Board finds that the veteran's service-
connected disabilities do not preclude her from engaging in 
all types of substantially gainful employment consistent with 
her education and occupational background.

The veteran primarily contends that in order to compensate 
for pain and lack of motion from her service-connected right 
shoulder disorder, she has developed disabilities of the left 
shoulder, hands and wrists which ultimately left her 
unemployable as a telephone operator.  Medical examination 
reports as well as disability status reports dated from 
January 2000 to March 2001 Dr. S includes the opinion that 
the veteran was temporarily disabled, but not able to return 
to her job with General Telephone as a directory assistance 
operator.  Vocational rehabilitation was advised.  Dr. S 
again indicated in March 2002 and September 2003 statements 
that the veteran continued to be temporarily disabled.  
However, the physician did not opine that the veteran's 
unemployability was due solely to service-connected 
disabilities.  In addition to the service-connected right 
shoulder disability, Dr. S noted a nonservice-connected left 
shoulder disability and bilateral carpal tunnel syndrome.  
Similarly, the veteran's being found disabled by the SSA was 
based upon left as well as right shoulder disability and 
bilateral carpal tunnel syndrome.  A finding of 
unemployability must be based functional impairment due 
solely to service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The Board has also considered the March 2005 medical evidence 
of a history of severe, incapacitating headaches, but the 
examiner specifically concluded that the veteran was not 
unemployable due to any of her service-connected disorders.  

The private medical evidence also shows that the veteran 
underwent two surgical procedures involving the right 
shoulder in January 2000 and April 2002.  However, temporary 
total evaluations due to hospitalization were established by 
the RO at the time of the procedures.  That is, the veteran 
was compensated for these temporary periods of 
unemployability.  

The veteran has recently undergone several detailed VA 
examinations.  The examiners expressed opinions, which were 
in agreement, to the effect that the veteran's disability of 
the left shoulder, hands, and wrists were not in any way 
related to the veteran's service-connected right shoulder 
disability.  In addition, the examiners concluded the 
veteran's right shoulder disability did not prevent her from 
working.  Also, the March 2005 VA examiner expressed that 
there was no evidence of any service-related condition that 
would affect the veteran's employability.  These opinions, by 
trained medical professionals who examined the veteran, are 
probative and persuasive (38 C.F.R. § 3.159 (2005)) and they 
clearly weigh against the claim that the veteran is 
unemployable due solely to her service-connected disorders, 
without regard to her age, consistent with her education and 
employment background.  These opinions outweigh the opinion 
of Dr. S because of the detailed nature of the evaluations 
and that Dr. S clearly indicated that the veteran's 
unemployability was due to nonservice-connected as well as 
service-connected disabilities.  Thus, the Board must find 
that the preponderance of evidence is against the claim that 
the veteran is unemployable because of her service-connected 
disabilities.  This finding prevents the grant of the benefit 
sought, on either an objective or subjective, schedular or 
extraschedular basis.

As the preponderance of the evidence is against the claim for 
a TDIU, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


